Citation Nr: 0325331	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  97-21 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The dates of the veteran's active service are not of record 
in his VA claims file.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).

The veteran's original VA claims folder is lost.  The record 
reveals an extensive and diligent effort to locate it through 
September 24, 2003.  It is now rebuilt according to 
prescribed procedure.


REMAND

An RO decision review officer (DRO) held a conference with 
the appellant in January 2001, a memorandum of which is of 
record.  The DRO informed the appellant that the veteran's 
claims file was lost and that the file as rebuilt was without 
certain financial and other information necessary to 
substantiate her claim.  As presently constituted, although 
VA's fault, her application for benefits appears incomplete.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) 
(2003).

The DRO told the appellant that she should reapply for death 
pension benefits and resubmit the late veteran's death 
certificate and the financial information necessary to 
substantiate her claim.  She has not responded, and the only 
information available to the Board on which to decide her 
appeal is the financial information reported in a 
supplemental statement of the case of April 1998 and reported 
in the DRO's conference report.

Certain government records, such as dates and character of 
the veteran's military service VA can and will obtain.  Other 
information necessary to complete an application and to 
substantiate her claim, the appellant must provide.  Whereas 
the claim has been pending since 1997, and the last SSOC of 
record is from 1998, complete execution of all notice and 
assistance requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) are in order.

During the time this claim has been pending the law governing 
the maximum countable income permitted to be entitled the 
death pension benefits has changed.  A claimant is now 
allowed more income without loss of entitlement than was 
allowed when she filed her claim.  The appellant's financial 
circumstances may have changed in a way favorable to her 
claim for any number of reasons.  Thus, regardless of her 
financial status when the RO last reviewed her claim in April 
1998, she should be asked again to submit the records and 
information necessary to complete her application and 
substantiate her claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant VA Form 21-534 
(Application for Death Pension Benefits) 
and inform her that its completion is 
necessary to complete her application for 
death pension benefits and for 
informational purposes.  NOTE:  The 
appellant's resubmission is in the 
context of rebuilding a lost folder.  The 
date of claim remains the date of the 
lost application.

2.  Provide the appellant VA Form P22 
(power of attorney), noting that VA 
records show The American Legion as her 
current representative with VA.

3.  Request the appellant to submit a 
certified copy of the veteran's death 
certificate.

4.  Verify the dates and character of the 
veteran's service and file in the rebuilt 
claims folder copies of the rating 
decision, notice letters, SOC, and any 
other documents in VA possession 
pertinent to the appellant's claim for 
death pension benefits.

5.  Perform an income verification match 
on the appellant from the date of her 
1997 claim for death pension.

6.  Review the claims file and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000 are completed.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).

7.  Readjudicate the claim at issue.  If 
it is not allowed, provide the appellant 
and her representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



